The petition in this case shows on its face that the ordinary or the court of ordinary did not have jurisdiction to render the judgment prayed for. The commissions and account sued for are costs of administration. They are not cost of court in the ordinary sense, and are classed as debts ofthe decedent, for which an action may not be instituted within twelve months from the qualification of the personal representative. Irvine v. Irvine, 145 Ga. 660
(89 S.E. 746). If the ordinary or court of ordinary did not have jurisdiction to decide an issue as to whether or not one is indebted to an estate (Fulford v. Sweat, 65 Ga. App. 521,16 S.E.2d 102), conversely they cannot decide whether the estate is indebted to one other than a personal representative, legatee, or distributee. The probate jurisdiction is limited to questions arising under citation authorized under the Code, § 113-2201, which provides: "Any person interested as distributee or legatee may, after the expiration of one year from the grant of administration, cite the administrator to appear before the ordinary for a settlement of his accounts, or, if the administrator chooses, he may cite all of the distributees to be present at the settlement of his accounts by the ordinary. Such settlement shall be conclusive upon the administrator and upon all the distributees who are present at the hearing." A judgment against a distributee for overpayment has been held to be beyond the powers *Page 718 
of the ordinary. Echols v. Almon, 77 Ga. 330 (1 S.E. 269). See also Thompson v. Allen, 160 Ga. 535 (128 S.E. 773);Ballard v. Zachry, 54 Ga. App. 101 (187 S.E. 139). Amounts due as costs of administration are recoverable at law. Brannon
v. Ober  Sons Co., 106 Ga. 168 (32 S.E. 16).